NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-10 and 15-16 are canceled. Claims 11-14 are pending. Amendment has overcome rejections under 35 USC 112(b). The amendment has rendered moot the previously set forth rejection under 35 USC 112(d). Amendment which changes “raw materials comprising” to “raw materials consisting of” has overcome the rejection under 35 USC 103 over Chen (US20090074604) in view of Xia (CN107740093A).

Claim Interpretation
The specification as a whole, and the claims show that the limitation “then adding rest of the raw materials to the alloy solution successively as supplement materials” should be interpreted as adding the remainder of the claimed raw materials to the alloy solution after the claimed substep of adding a part of the raw materials into the induction furnace for melting to form the alloy solution. Adding a part of the raw materials, as recited in claim 11, must necessarily create some remainder, thereby providing antecedent basis for some remainder of the raw materials, and claim 11 recites “adding the raw materials to an induction furnace”; thereby indicating an intent to ultimately add the entirety of the raw materials to the induction furnace.
As the disclosure indicates that the FeCrCuTiV high-entropy alloy powder prepared itself has a chemical composition within the numerical ranges for the chemical composition of raw materials recited in claim 11, the limitation “confirming composition of the alloy solution in the induction furnace to be consistent with a proportion of the raw materials” will be interpreted as requiring the composition of the alloy solution in the induction furnace be within the ranges recited in claim 11 for the overall chemical composition of raw materials. The chemical composition of the alloy solution will necessarily determine the chemical composition of the alloy powder. Note that some claim interpretation is necessary in order to render “consistent with” definite, and the interpretation provided is the broadest reasonable interpretation in view of the specification.

Response to Arguments
Applicant’s arguments, see comments regarding Ni and Al in discussing rejections under 35 USC 103 over Chen (US20090074604) in view of Xia (CN107740093A)., filed July 22, 2022, with respect to claim 11 have been fully considered and are persuasive.  The rejection of claims 11-14 under 35 USC 103 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason A. Murphy (reg. no. 63423) on August 19, 2022.

The application has been amended as follows: 
12 (Currently Amended) The preparation method according to claim 11, wherein in percent by weight, the raw materials consisting of
13 (Currently Amended) The preparation method according to claim 11, wherein in percent by weight, the raw materials consisting of

Reasons for Allowance
Claims 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 11 recites a preparation method of a FeCrCuTiV high-entropy alloy powder. The process of claim 11 requires in step (1), preparing raw materials consisting of: chromium (Cr) 17 - 20 %; copper (Cu) 22 - 25 %; titanium (Ti) 16 - 19 %; vanadium (V) 17 - 20 %; and iron (Fe, iron is the name of ferrum more familiar to one of ordinary skill in the art)19 - 22 %, in percent by weight. Claim 11 requires in step (2) forming an alloy solution of the raw materials; in step (3) vacuum atomizing the alloy solution which would form an alloy powder; in step (4) drying the alloy powder which would necessarily obtain a dried alloy powder; and in step (5) screening the alloy powder obtained in step (4) (the dried alloy powder). In reciting “preparing raw materials consisting of”, claim 11 excludes from the raw materials chemical elements which are not recited.
The closest combination of prior art references, Chen (US20090074604) in view of Xia (CN107740093A), was applied to render obvious originally presented independent claim 11 under 35 USC 103 in the office action dated April 22, 2022. Independent claim 11 defines over Chen in view of Xia for at least the following reasons: Chen discloses a range of high-entropy alloy compositions which broadly encompass the claimed high entropy alloy in addition to innumerable other combinations of chemical elements and compositions outside the presently claimed range [0009-10]. All specific examples disclosed by Chen, relied upon in the previously set forth rejection, comprise both Al and Mn (Table 1).  Though Chen discloses limiting the high-entropy alloy to from five to eleven of the disclosed elements, and Fe, Cr, Cu, Ti, and V are all among possible element choices disclosed by Chen [0009-10], Chen does not suggest excluding all chemical elements other than Cr, Cu, Ti, V, and Fe. Xia was not relied upon to meet composition limitations. Further, as compositions disclosed by Xia require significant amounts of Ni or Al (claim 1, [0008], [0011]), Xia does not suggest excluding all chemical elements other than Cr, Cu, Ti, V, and Fe and Chen in view of Xia cannot render obvious raw materials consisting of the recited amounts of Cr, Cu, Ti, V, and Fe.
Each of US20200290118, US20200158123, US20190047049, and US20180363104 discloses forming a preparation method for a high entropy alloy powder comprising an atomization step, but each references requires significant amounts of at least one chemical element other than Cr, Cu, Ti, V, or Fe, and claim 11 therefore defines over the references for at least the reason that the references cannot render obvious the presently claimed raw material consisting of Cr, Cu, Ti, V, and Fe.
Claims 12-14 depend on claim 11 and thereby incorporate the limitations recited in claim 11 by dependence, and define over the prior art of record for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/SALLY A MERKLING/            SPE, Art Unit 1738
8/25/2022